Title: To John Adams from François Adriaan Van der Kemp, 3 October 1820
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and respected Sir!
Oldenbarneveld 2. Oct. 1820.


Although I have nothing at present to communicate deserving your attention, but the continuance of our health and contentment with my Sincerest wishes, that you may enjoy the Same happiness—I wil not delay of presenting You the promised Salade Seeds—of which the excellent Franckforter is offered to you, with his respectful compliments by my frend Col. Mappa—I Shall write for the Brussel cabage—and the instant I receive it, Send you a better portion—you must now remain Satisfied with a few Seeds—as I can Spare no more—but which, if these grow, may convince you, that my high recommendations were correct. The field-Salade is very good early in the Spring and in the fall—we used it with oil and Vinegar—or—Sometimes, when we eat beats with it—which then are cut in Small Slices, with a butter and Vinegar—The plant is peculiarly tender—with my respectfull Compliments to your honoured family— I am / Your obliged and affectionate / frend


Fr. Adr. vander kemp


3 Oct.P.S the Field-Salade—now Sown if the weather is favorable, may be good for the table in the Spring—when the Brussel cabbage—a Sort of Savoy—in delicacy approaching the cauliflower—is nearly arrived at maturity—then at the bottom of each leaf—between it and the Stem—a knob appears—which is very firm—and—when full grown is in Diameter—of half a Dollar’s bigness—then the leaf decay’s—and the Buttons are cut off—which—without any other preparation—are boild and Stewed—with a little butter and nutmeg—I hope Mrs Clarks and miss Welsh have already complimented the President—and the former—I trust—will have recommended—me in his continued good opinion—So I hav allways the patronage of a female Saint—be you my Powerful Patron by Mr & Mrs Quincy—Your’s  

V.D.K 